RENDERED: FEBRUARY 11, 2022; 10:00 A.M.
                      NOT TO BE PUBLISHED

               Commonwealth of Kentucky
                         Court of Appeals

                            NO. 2020-CA-1285-MR


CORNELIUS COCHRAN                                               APPELLANT



               APPEAL FROM JEFFERSON CIRCUIT COURT
v.               HONORABLE MARY M. SHAW, JUDGE
                       ACTION NO. 19-CI-005862



JOHN R. MORRIS, M.D.; BAPTIST
HEALTH; BLUE CROSS/BLUE
SHIELD; JOHN DOE; JANE DOE; AND
COMMONMEALTH OF KENTUCKY                                         APPELLEES



                                  OPINION
                                 AFFIRMING

                                ** ** ** ** **

BEFORE: CALDWELL, CETRULO, AND MAZE, JUDGES.

MAZE, JUDGE: Cornelius Cochran appeals from the entry of separate summary

judgments dismissing John R. Morris, M.D., “Baptist Health,” and “Blue
Cross/Blue Shield”1 as defendants in his medical malpractice action. The

dismissals were predicated upon Cochran’s failure to comply with KRS2 411.167,

which requires the filing of a certificate of merit with a malpractice complaint.

Cochran’s sole argument on appeal is that the statute unconstitutionally infringes

upon his right to trial by jury guaranteed in Section 7 of the Kentucky Constitution

and violates the separation of powers doctrine set forth in Section 28 of the

Kentucky Constitution. For the reasons that follow, we affirm.

                Cochran, a state prisoner, filed a pro se complaint alleging that in

September 2018 he was admitted to Baptist Hospital East for septoplasty and

turbinate reduction surgery to be performed by Dr. John Morris. Dr. Morris

performed the surgery on September 12, 2018, and discharged Cochran back to the

penitentiary on the same date. Cochran alleged that he returned to Baptist on

September 14, 2018, for treatment of complications from that surgery. The

complaint sought damages stemming from alleged negligence and malpractice on

the part of Dr. Morris. In addition, Cochran sought damages from defendants

Baptist East Hospital and “Anthem Blue Cross/Blue Shield” based upon an alleged


1
 A previous order of a motion panel of this Court dismissed Anthem Health Plans of Kentucky
as a party to this appeal on the basis that Cochran failed to timely appeal from the order
dismissing it from the underlying litigation. The Court noted in that order that Cochran’s notice
of appeal incorrectly identified Anthem as “Blue Cross/Blue Shield.” Cochran also identified
“Baptist Health” in the notice of appeal, an apparent reference to Baptist Healthcare System, Inc.
d/b/a Baptist Health Louisville.
2
    Kentucky Revised Statute.

                                               -2-
illegal custom and practice of releasing prisoners from post-operative care based

upon monetary, not medical, considerations.

                The Jefferson Circuit Court subsequently entered an order on July 1,

2020, granting Anthem’s motion for summary judgment and dismissing all claims

against it. Thereafter, on September 17, 2020, the circuit court entered an order

granting Dr. Morris’s motion for summary judgment on all claims asserted against

him and on September 28, 2020, the circuit court granted Baptist Health’s motion

for summary judgment as well. It is important to note that only the summary

judgment in favor of Anthem contained the CR3 54.02 finality recitations. A

motion panel of this Court subsequently dismissed Cochran’s purported appeal as

to Anthem on the basis that he failed to timely appeal from the entry of the July 1,

2020, final order dismissing Anthem from the underlying litigation. That same

motion panel passed for our consideration Cochran’s response to an order directing

him to show cause why his appeal against the remaining parties should not be

dismissed as interlocutory. By separate order, this merits panel found that because

John Doe and Jane Doe had not been served by warning order or otherwise, the

fact that there was no order dismissing them from the litigation did not preclude

the entry of final and appealable orders as to the other named defendants. In other

words, they had never been parties to the underlying litigation and thus the mere


3
    Kentucky Rule of Civil Procedure.

                                           -3-
naming them in the complaint could not preclude finality as to other proper parties.

CR 54.02 requires finality recitations only when the court grants “a final judgment

upon one or more but less than all of the claims or parties[.]” Because the “Doe”

defendants were never properly before the court, the finality language is not

required as no claims remained upon the dismissal of Baptist Health. Additionally,

Cochran included the Commonwealth of Kentucky as an appellee in his notice of

appeal despite the fact that the Commonwealth was not a party to the circuit court

litigation.

              The summary judgments dismissing Dr. Morris and Baptist Health

each state that Cochran’s failure to comply with KRS 411.167 by filing a

certificate of merit in support of his claims required dismissal of the claims. As

previously stated, Cochran’s sole allegation of error concerning the entry of these

judgments is his contention that KRS 411.167 is unconstitutional. We are

convinced that Cochran’s failure to properly notify the Attorney General of his

challenge to the constitutionality of the statute renders his arguments unpreserved

and precludes our review.

              In Benet v. Commonwealth, 253 S.W.3d 528 (Ky. 2008), the Supreme

Court of Kentucky reiterated the mandatory nature of KRS 418.075(1) which

provides, in relevant part, that “[i]n any proceeding which involves the validity of a

statute, the Attorney General of the state shall, before judgment is entered, be


                                         -4-
served with a copy of the petition, and shall be entitled to be heard. . . .”

(Emphasis added.) The Benet Court emphasized that the failure to “fully and

timely to comply with the strict rubric of KRS 418.075 [renders a] constitutional

challenge unpreserved for our review.” Benet, 253 S.W.3d at 532. We are

convinced that the opinion of our Supreme Court in Benet is dispositive of this

appeal:

             We have made plain that strict compliance with the
             notification provisions of KRS 418.075 is mandatory[,]
             meaning that even in criminal cases, we have refused to
             address arguments that a statute is unconstitutional unless
             the notice provisions of KRS 418.075 had been fully
             satisfied.

Id. (footnotes omitted).

             Like the situation in Benet, Cochran did not notify the Attorney

General of his constitutional challenge during the pendency of the circuit court

proceedings and he has therefore “failed fully and timely to comply with the strict

rubric of KRS 418.075[.]” Id. Further, the Supreme Court expressly rejected any

contention that notice to the Attorney General at the appellate stage of the

proceedings constitutes substantial compliance with the statute:

             Because the plain language of KRS 418.075 requires
             notice be given to the Attorney General prior to the entry
             of judgment, we reject any contention that merely filing
             an appellate brief, which necessarily occurs post-
             judgment, satisfies the clear requirements of KRS
             418.075.


                                           -5-
Id. (footnote omitted).

             However, in addition to his failure to comply with the dictates of KRS

418.075(1), Cochran has failed to comply with subsection (2) of the statute

concerning appellate challenges to the constitutionality of the statute:

             In any appeal to the Kentucky Court of Appeals or
             Supreme Court or the federal appellate courts in any
             forum which involves the constitutional validity of a
             statute, the Attorney General shall, before the filing of
             the appellant’s brief, be served with a copy of the
             pleading, paper, or other documents which initiate the
             appeal in the appellate forum. This notice shall
             specify the challenged statute and the nature of the
             alleged constitutional defect.

(Emphasis added.)

             Cochran’s failure to comply with subsection (2) of the statute by

serving the Attorney General with a copy of the notice of appeal specifying the

challenged statute and nature of alleged constitutional defect likewise precludes

our consideration of the issue. In sum, the failure to strictly comply with the

mandatory notification provisions of KRS 418.075(1) and (2) is fatal to Cochran’s

request for appellate review of the constitutionality of KRS 411.167.

             Because Cochran failed to properly preserve his challenge to the

constitutionality of KRS 411.167, we must decline to review that question on the

merits. Accordingly, we affirm the final judgments of the Jefferson Circuit Court.




                                         -6-
           ALL CONCUR.



BRIEF FOR APPELLANT:         BRIEF FOR APPELLEE JOHN R.
                             MORRIS, M.D.:
Cornelius Cochran, pro se
Central City, Kentucky       Christopher P. O’Bryan
                             Rachel K. Dalton
                             Louisville, Kentucky

                             BRIEF FOR APPELLEE BAPTIST
                             HEALTH:

                             Patricia C. Le Meur
                             Susan D. Phillips
                             David N. Giesel
                             Louisville, Kentucky

                             BRIEF FOR APPELLEE
                             COMMONWEALTH OF
                             KENTUCKY:

                             Daniel Cameron
                             Attorney General of Kentucky

                             Matthew F. Kuhn
                             Courtney E. Albini
                             Frankfort, Kentucky




                            -7-